 


110 HR 6086 IH: To make emergency supplemental appropriations for Katrina recovery for the fiscal year ending September 30, 2007, and for other purposes.
U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6086 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2008 
Mr. Alexander introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To make emergency supplemental appropriations for Katrina recovery for the fiscal year ending September 30, 2007, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2008, and for other purposes, namely: 
DEPARTMENT OF DEFENSE—CIVIL DEPARTMENT OF THE ARMY Corps of Engineers—Civil ConstructionFor an additional amount for Construction, for necessary expenses related to the consequences of Hurricane Katrina and other hurricanes of the 2005 season, $2,835,000,000, to remain available until expended: Provided, That such sums shall not be available until October 1, 2008: Provided further, That the Secretary of the Army is directed to use $1,997,000,000 of the funds provided herein to modify authorized projects in southeast Louisiana to provide hurricane, storm and flood damage reduction in the greater New Orleans and surrounding areas to the levels of protection necessary to achieve the certification required for participation in the National Flood Insurance Program under the base flood elevations current at the time of enactment of this Act, and shall use $1,077,000,000 of those funds for the Lake Pontchartrain and Vicinity project and $920,000,000 of those funds for the West Bank and Vicinity project: Provided further, That, in addition, $838,000,000 of the funds provided herein shall be for elements of Southeast Louisiana Urban Drainage project within the geographic perimeter of the West Bank and Vicinity and Lake Pontchartrain and Vicinity projects, to provide for interior drainage of runoff from rainfall with a 10 percent annual exceedance probability: Provided further, That the amounts provided here in shall be subject to a 65 percent Federal / 35 percent non-Federal cost share for the specified purposes: Provided further, That beginning not later than 60 days after the date of enactment of this Act, the Chief of Engineers, acting through the Assistant Secretary of the Army for Civil Works, shall provide monthly reports to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these fund: Provided further, That the amount under this heading is designated as an emergency requirement and necessary to meet emergency needs pursuant to subsection (a) and (b) of section 204 of S. Con. Res. 21 (110th Congress), the concurrent resolution on the budget for fiscal year 2008. Flood control and coastal emergenciesFor an additional amount for Flood Control and Coastal Emergencies, as authorized by section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), for necessary expenses relating to the consequences of Hurricane Katrina and other hurricanes of the 2005 season, $2,926,000,000, to remain available until expended: Provided, That such sums shall not be available until October 1, 2008: Provided further, That funds provided herein shall be used to reduce the risk of hurricane and storm damages to the greater New Orleans metropolitan area, at full Federal expense, for the following: $704,000,000 shall be used to modify the 17th Street, Orleans Avenue and London Avenue drainage canals and install pumps and closure structures at or near the lakefront; $90,000,000 shall be used for storm-proofing interior pump stations to ensure the operability of the stations during hurricanes, storms, and high water events; $459,000,000 shall be used for armoring critical elements of the New Orleans hurricane and storm damage reduction system; $53,000,000 shall be used to improve protection at the Inner Harbor Navigation Canal; $456,000,000 shall be used to replace or modify certain non-Federal levees in Plaquemines Parish to incorporate the levees into the existing New Orleans to Venice hurricane protection project; $412,000,000 shall be used for reinforcing or replacing flood walls, as necessary, in the existing Lake Pontchartrain and Vicinity project and the existing West Bank and Vicinity project to improve the performance of the systems; $393,000,000 shall be used for repair and restoration of authorized protections and floodwalls; and $359,000,000 shall be used to complete the authorized protection for the Lake Pontchartrain and Vicinity Project and for the West Bank and Vicinity Project: Provided further, That beginning not later than 60 days after the date of enactment of this Act, the Chief of Engineers, acting through the Assistant Secretary of the Army for Civil Works, shall provide monthly reports to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds: Provided further, That any project using funds appropriated under this heading shall be initiated only after non-Federal interests have entered into binding agreements with the Assistant Secretary of the Army for Civil Works requiring the non-Federal interests to pay 100 percent of the operation, maintenance, repair, replacement, and rehabilitation costs of completed elements and to hold and save the United States free from damages due to the construction, operation, and maintenance of the project, except for damages due to the fault or negligence of the United States or its contractors: Provided further, That the expenditure of funds as provided above may be made without regard to individual amounts or purposes except that any reallocation of funds that is necessary to accomplish the established goals is authorized, subject to the approval of the House and Senate Committees on Appropriations: Provided further, That the amount under this heading is designated as an emergency requirement and necessary to meet emergency needs pursuant to subsection (a) and (b) of section 204 of S. Con. Res. 21 (110th Congress), the concurrent resolution on the budget for fiscal year 2008. 
 
